UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2012 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. Vice Fund Schedule of Investments June 30, 2011 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 91.5% Aerospace & Defense - 30.3% General Dynamics Corp. Honeywell International Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. ManTech International Corp. - Class A (a)(c) Northrop Grumman Corp. (c) Raytheon Co. (c) Rockwell Collins, Inc. SAIC, Inc. (a) Smith & Wesson Holding Corp. (a) Spartan Motors, Inc. Sparton Corp. (a) United Technologies Corp. Alcoholic Beverages - 24.8% Anheuser-Busch InBev NV (b) Anheuser Busch Inbev Sa/nv - ADR (b) Brown-Forman Corp. - Class B Carlsberg A/S (b) Companhia de Bebidas das Americas (AmBev) - ADR (b) Constellation Brands, Inc. - Class A (a) Diageo plc - ADR (b)(c) Molson Coors Brewing Co. - Class B Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries - 19.1% Bally Technologies Inc. (a) Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology Ladbrokes PLC (b) Las Vegas Sands Corp. (a)(c) MGM Resorts International (a) Penn National Gaming, Inc. (a) Sands China Ltd. (a)(b) Wynn Macau Ltd. (b) Wynn Resorts, Ltd. Tobacco - 17.3% Altria Group, Inc. British American Tobacco PLC - ADR (b) Imperial Tobacco Group plc - ADR (b) Lorillard, Inc. (c) Philip Morris International Inc. (c) Reynolds American Inc. Total Common Stocks (Cost $56,752,795) SHORT TERM INVESTMENTS - 8.9% Investment Companies - 8.9% AIM STIT-STIC Prime Portfolio Money Market, 0.09% Fidelity Institutional Money Market Portfolio, 0.13% Total Short Term Investments (Cost $7,668,127) Total Investments(Cost $64,420,922) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of June 30, 2011. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities (c) - A portion of the investment is designated by the Fund as collateral for written options. As of June 30, 2011, the fair value of collateral is $14,708,910. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Premium on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Vice Fund Schedule of Options Written June 30, 2011 (Unaudited) Contracts Value CALL OPTIONS WRITTEN - 0.2% Diageo plc Expiration: July, 2011, Exercise Price: $85.00 $ Las Vegas Sands Corp. Expiration: July, 2011, Exercise Price: $42.00 Las Vegas Sands Corp. Expiration: July, 2011, Exercise Price: $41.00 Lorillard, Inc. Expiration: July, 2011, Exercise Price: $115.00 Lorillard, Inc. Expiration: July, 2011, Exercise Price: $120.00 ManTech International Corp. Expiration: July, 2011, Exercise Price: $45.00 Northrop Grumman Corp. Expiration: July, 2011, Exercise Price: $65.00 Philip Morris International Inc. Expiration: July, 2011, Exercise Price: $72.50 Raytheon Co. Expiration: July, 2011, Exercise Price: $49.00 Total Options Written(Premiums received $386,199) $ Generation Wave Growth Fund Schedule of Investments June 30, 2011 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 91.2% Administrative & Support & Waste Management & Remediation Services - 3.1% Paychex, Inc. $ Finance & Insurance - 13.7% Insurance Carriers - 6.0% Horace Mann Educators Corp. Unum Group Other Financial Investment Activities - 4.2% The NASDAQ OMX Group, Inc. (a) Securities & Commodity Contracts Intermediation & Brokerage - 3.5% TD Ameritrade Holding Corp. Industrials - 4.7% Aegean Marine Petroleum Network Inc. (b) Information - 5.0% Comcast Corp. - Class A Manufacturing - 49.6% Forging & Stamping - 2.2% Lifetime Brands, Inc. Medical Equipment & Supplies Manufacturing - 5.4% NuVasive, Inc. (a) Orthofix International N.V. (a) Motor Vehicle Manufacturing - 3.6% Spartan Motors, Inc. Other Fabricated Metal Product Manufacturing - 3.9% Sturm, Ruger & Co., Inc. Pharmaceutical & Medicine Manufacturing - 23.7% Abbott Laboratories Johnson & Johnson Mylan, Inc. (a) Pfizer Inc. Roche Holding AG - ADR (b) Printing & Related Support Activities - 1.4% De La Rue PLC (a)(b) Resin, Synthetic Rubber & Artificial Synthetic Fibers & Filaments Manufacturing - 2.7% Myers Industries, Inc. Semiconductor & Other Electronic Component Manufacturing - 6.7% CTS Corp. Sparton Corp. (a) Other Services - 4.0% CPI International, Inc. Professional, Scientific & Technical Services - 2.3% SAIC, Inc. (a) Retail Trade - 8.8% Clothing Stores - 4.6% Charming Shoppes, Inc. (a) The Talbots, Inc. (a) Grocery Stores - 4.2% The Kroger Co. Total Common Stocks (Cost $14,550,571) SECTOR FUNDS - 2.8% Mining - 2.8% iShares Silver Trust (a) Total Sector Funds (Cost $211,656) SHORT TERM INVESTMENTS - 6.4% Investment Companies - 6.4% Aim STIT-STIC Prime Portfolio Money Market0.09% Fidelity Institutional Money Market Portfolio0.13% Total Short Term Investments (Cost $1,142,176) Total Investments(Cost $15,904,403) - 100.4% Liabilities in Excess of Other Assets - (0.4)% ) TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yield listed is the 7-day yield as of June 30, 2011. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2011 The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011: Level 1 Level 2 Level 3 Total Vice Fund Common Stocks $ $
